DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2021 has been entered.
Response to Arguments
Applicant’s arguments/remarks filed on 12/07/2021 have been fully considered.
With respect to the claim rejection(s) under 35 U.S.C. § 103, applicant’s arguments about the combination of references are moot in view of the new grounds of rejection applied on this Office action. 
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities: 
Claim 1, “660dpi” should be changed to --660 dots per inch (dpi)--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 7-9, 11, and 21-26 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “method for manufacturing an engineered stone, the method comprising” and “printing a pattern on a top surface of the engineered stone” which make the claim indefinite. It is unclear after which step the mixture becomes the engineered stone. The first limitation of claim 1 suggests that the engineered stone is manufactured at the end of the method whereas the second limitation requires the engineered stone to be created before the printing step. Thus, the limitations are contradictory and make the scope of the claim unclear. Applicant points out in his arguments that the printing on the mixture and printing on the engineered stone are different in applicant’s invention, yet applicant does not clarify the alleged distinction in the claims. In addition, applicant’s disclosed invention discloses performing the printing on the mixture before/after curing the mixture. Examiner recommends applicant to provide the alleged distinction in the claims and to clarify the scope of the claim. 
Claim 1 recites the limitation “stone like material” which is indefinite. The phrase “like” renders the claim(s) indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). In addition, the scope of the claimed term is unclear. Stone-like is a relative term. When a material is no longer stone-like? In addition, the description of the term in [0072] of applicant’s published application is not helpful in determining the scope of the term as it appears to encompass any material. Is the stone-like referring to a similar appearance to stone or for being in a particulate form? Examiner recommends applicant to remove the term from the claim or replace it with --particulate material--. 
Claim 1 recites limitation “printed pattern above the basic décor represents special features or special effects of the imitated natural stone” which is indefinite. The term “special” is a relative term which renders the claim indefinite. The term “special” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not 
Claim(s) 7-9, 11, and 21-26 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 7-9, 11, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toncelli (WO 2016113652A1 – of record) in view of Harrison (US 20150344712), Bollstrom (US 20190225849), and Scardovi (US 20190009430).
With respect to claim 1, Toncelli discloses a method for manufacturing an engineered stone (production of slabs consisting of artificial agglomerate: Pg. 1, L5-7), the method comprising: 
providing a mixture comprising at least a stone or stone like material and a binder (providing a basic/starting mix: Pg. 1, L9-12; Pg. 4, L24-29); 

 compacting the mixture (Pg. 3, L11; Pg. 10 L26-29); 
curing the binder (Pg. 4, L24-29; Pg. 10, L26-29; pg. 11, L8-9); 
wherein the basic décor is a veined effect imitating a natural stone (Pg. 6, L35-Pg. 7, L3; Pg. 11, L11-15); 
wherein the basic decor is created on the entire thickness of the engineered stone (pg. 7, L2-3; pg. 11, L35-36); and
wherein the basic décor is created before the compacting step (pg. 10, L26-29; pg. 10, L34-36). In addition, official notice is taken that applicant admitted that these steps are well-known in the art ([0005-0007] of Applicant’s Admitted Prior Art). 
Toncelli fails to disclose an inkjet digital printing step for printing a pattern on a top surface of the engineered stone. 
In the same field of endeavor, decoration of engineered stones, Harrison discloses to inkjet digital print a pattern (mark/decoration) on a top (atop) of an engineered stone with high resolution (Abstract, P0046, 0049-0053), the printed pattern having a resolution up to 660 dpi (implicit teaching because the ordinary definition of the term of “high resolution” encompasses the claimed dpi range: see prior art of record. For instance,  P0011-0013 and 0183 of US 20110250404 – of record or pg. 3 of TOA – NPL of record; in addition, the claimed dpi range includes 0 dpi; thus, Harrison meets the limitation), wherein the inkjet digital printing step comprises applying a plurality of dots of ink to the top surface of the engineered stone (P0041, 0053 and the dots of ink clearly visible in Fig. 7 and the printed composition being an ink by definition: P0084; additionally, the ordinary definition term “inkjet” inherently implies/comprises printing/jetting a plurality of dots of ink: See prior art of record. For instance, P0102-0103 of Bollstrom) for the benefit(s) of providing the engineered stone with an additional durable surface mark/decoration with high resolution and high contrast (Abstract and P0053). Harrison fails to explicitly disclose that the inkjet digital printing step is after a compacting step. However, a person having ordinary 
Additionally, in the same field of endeavor, decoration of engineered stones, Bollstrom discloses to inkjet digital print a pattern onto a top surface of an engineered stone already having a basic décor such that the basic décor and the printed pattern are both visible on at least the top surface of the engineered stone and such that the printed pattern above the basic décor represents similar marble/grain effects/features of the imitated natural stone to maintain the resemblance of the engineered stone to the natural stone (P0143 and annotated Fig. 2), wherein the printed pattern has a resolution up to 660 dpi (more than 100 dpi: P0099-0100), wherein the inkjet digital printing step comprises applying a plurality of dots of ink to the top surface of the engineered stone (P0102-0103 and 0143). Bollstrom fails to explicitly disclose that the inkjet digital printing step is after a compacting step. However, a person having ordinary skill in the art would understand/recognize that the engineered stone in Bollstrom is compacted/formed before the inkjet digital print step and that the inkjet digital print step is an additional printing step after the formation of the engineered stone. Thus, the addition of printed patterns to basic decors such that both are visible is known and desirable in the art. 



    PNG
    media_image1.png
    472
    653
    media_image1.png
    Greyscale


In the same field of endeavor, manufacturing of artificial stones (P0003), Scardovi discloses the technique of digitally printing a graphic decoration (printed pattern) onto a top surface of a compacted stone/ceramic material already having a basic décor (chromatic/veined effect) such that the basic décor and the printed pattern are both visible on at least the top surface of the artificial stone and such that the graphic decoration (printed pattern) above the basic décor represents similar veins/features/effects of the imitated natural stone for the benefit(s) of making the finished artificial stone more visually similar to a natural product and/or enhancing/optimizing the synchronization between the chromatic effects in the thickness of the slab and the graphic decoration applied on the surface of the slab (P0037-0038, 0042, 0059, 0076, and Fig. 9). Thus, the addition of printed patterns to basic decors such that both are visible and synchronized is known and desirable in the art. 
Since Toncelli discloses the desire to produce slabs having coloring effects/veining in a predefined reproducible manner with a high degree of precision (Pg. 2, L10-11), slabs having different coloring effects/veining in different areas on the same slab (pg. 2, L5-7; pg. 11, L29-34), and slabs having “a very attractive decorative effect both on the surface and also within the mass of the slab” (C7L18-25), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Toncelli in view of Harrison, Bollstrom, and 
With respect to claim 7, Toncelli, as modified above, fails to explicitly disclose wherein the printed pattern is printed with at least an organic ink. However, Harrison further discloses wherein the printed pattern is printed with at least an organic ink (inorganic composition as the inkjet printed material: P0016 and 0084) for the benefit(s) of facilitating inkjet printing, improving durability of the printed pattern, achieving faster processing speeds, and/or avoiding creation of environmental pollutants (P0081-0087). In addition, Official notice is taken that organic inks are known suitable materials for inkjet digital printing and for coloring stone or stone-like substrates (see prior art of record; e.g. P0002, 0009, and 0051-0053 of Anton US 20100231671- of record). It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Toncelli in view of Harrison by using at least an organic ink as the ink for the benefit(s) of facilitating inkjet printing, improving durability of the printed pattern, achieving faster processing speeds, and/or avoiding creation of environmental pollutants. 
With respect to claim 8, Toncelli, as modified above, fails to explicitly disclose wherein the printed pattern is printed with at least an inorganic ink. However, Harrison further discloses wherein the printed pattern is printed with at least an inorganic ink (inorganic composition as the inkjet printed material) for the benefit(s) of facilitating inkjet printing, improving resolution, improving adhesion and/or improving durability (P0009, 0016, and 0043) while Bollstrom further discloses that the printed pattern is printed with at least an inorganic ink (inorganic composition as the inkjet printed material) for the benefit(s) facilitating inkjet printing, improving durability, and/or increasing slip/scratch resistance (P0009, 0022, 0088, 0104). In addition, Official notice is taken that inorganic inks are known suitable materials for inkjet digital printing and for coloring stone or stone-like substrates (see prior art of record; e.g.  P0002, 0009, and 0051-0053 of Anton US 20100231671- of record). It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Toncelli in view of Harrison and/or Bollstrom by using at least an inorganic ink as the ink for the benefit(s) of facilitating inkjet printing, improving resolution, improving adhesion, increasing slip/scratch resistance, and/or improving durability.
With respect to claim 9, Toncelli further discloses wherein multiple coloring agents in powder form and/or liquid form are added to the mixture via multiple nozzles 17 and hoppers 42 (Pg. 5, L13-36 and Fig. 13) to provide a desired color/shade effect (i.e. a basic color) in lieu of or in addition to the veining effect (Pg. l1, L25-34; “to produce the veining and coloring”). 
With respect to claim 11, Toncelli, as modified above, further implicitly discloses wherein the basic décor defines a background for the printed pattern (Pg. 11, L11-15; the veining/coloring effect on the engineered stone is capable of defining a background for the printed pattern as the printed pattern is printed above the veining/coloring effect). In addition, since Bollstrom and Scardovi, as applied above, disclose/suggest wherein the basic décor defines a background for the printed pattern. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Toncelli in view of Bollstrom and/or Scardovi by using the 
With respect to claim 21, Toncelli, as modified above, implicitly discloses/suggests wherein the printing step is conducted after the curing step because the printing, as applied above, is performed on the formed/cured engineered stone. In the art, the mixture needs to be cured to form the engineered stone (Pg. 10,  L26-30 of Toncelli and [0005-0007] of applicant’s published application). In addition, Harrison and Bollstrom, as applied above, disclose to perform the printed step on a formed/cured engineered stone. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Toncelli in view of Harrison and/or Scardovi by performing the printing step after the curing step for the benefit(s) of enhancing/facilitating printing of the printed pattern. Additionally, it has been held that the changes in the order/transposition of steps is obvious in the absence of new or unexpected results. See MPEP 2144.04 IV C. Based on Figs. 5-8 of applicant’s published application, the transposition of the printing step does not show criticality or unexpected results.
With respect to claim 22, Toncelli, as modified above, fails to explicitly disclose wherein the printed pattern is printed with a water based ink or a solvent based ink. However, Harrison further discloses wherein the printed pattern is printed with a water based ink or a solvent based ink (composition dissolved in water or solvent as the inkjet printed material) for the benefit(s) of enhancing the printability of the ink/composition and facilitating/improving deposition efficiency (P0009, 0023, and 0043) while Bollstrom further discloses that the printed pattern is printed with a water based ink or a solvent based ink (composition dissolved in water or solvent as the inkjet printed material) for benefit(s) of enhancing the printability of the ink/composition and facilitating/improving deposition efficiency (P0084 and 0143). It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Toncelli in view of Harrison and/or Bollstrom by using a water based ink or a solvent based ink as the ink for the printed pattern for the benefit(s) of 
With respect to claim 23, Toncelli, as modified above, fails to explicitly disclose wherein the printed pattern is printed with a curable ink. However, Harrison further discloses wherein the printed pattern is printed with a curable ink (UV curable composition as the inkjet printed material: P0084) for the benefit(s) of facilitating inkjet printing, improving durability of the printed pattern, achieving faster processing speeds, and/or avoiding creation of environmental pollutants (P0081-0087). It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Toncelli in view of Harrison by using a curable ink as the ink for the printed pattern for the benefit(s) of facilitating inkjet printing, improving durability of the printed pattern, achieving faster processing speeds, and/or avoiding creation of environmental pollutants. 
With respect to claim 24, Harrison further discloses curing the printed pattern for the benefit(s) of forming a durable high-resolution printed pattern on the engineered stone (Abstract, P0046, and P0049-0053). Thus, Toncelli, as modified above, disclose/suggests curing the printed pattern.
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toncelli (WO 2016113652A1 – of record) in view of Harrison (US 20150344712), Bollstrom (US 20190225849), and Scardovi (US 20190009430) as applied to claim 1 above, and further in view of Sawatsky (US 20020064616 – of record) and/or Wang (US 20160271971).
	With respect to claim 25, Toncelli as modified above fails to disclose providing a primer. 
	However, Scardovi further discloses that technique of providing a primer on at least the surface to be printed before the printing step (P0072 and claim 7). 
Additionally, in the same field of endeavor, decoration of engineered stones, Sawatsky teaches a method comprising providing a primer on at least the surface to be printed before the printing step (apply undercoating comprising a primer: P0035-0037, 0138-0139 and Fig. 3) in order to promote adhesion between the print material and the base media (P0035-0037 and 0077). 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Toncelli in view of Scardovi, Sawatsky, and/or Wang by providing a primer on at least the surface to be printed before the printing step for the benefit(s) of promoting adhesion of the ink to the surface to be printed. See MPEP §§ 2143 I D, 2143 I G and/or 2144 II.
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toncelli (WO 2016113652A1 – of record) in view of Harrison (US 20150344712), Bollstrom (US 20190225849), and Scardovi (US 20190009430) as applied to claim 1 above, and further in view of Sawatsky (US 20020064616 – of record) and/or Caselli (US 20150345141).
With respect to claim 26, Toncelli as modified above fails to disclose providing a protective layer. 
In the same field of endeavor, decoration of engineered stones, Sawatsky teaches providing a protective layer to partially or entirely coat at least the printed surface of the engineered stone (Fig. 3, P0156, P0067-P0075) for the benefit(s) of hermetically sealing and protecting the printed pattern and other material other underlying materials (Abstract, P0026, and 0072-0074).
In the same field of endeavor, manufacturing of stone-like products/ceramics (P0005), Caselli discloses the technique of providing a protective layer to partially or entirely coat at least a printed surface of the stone-like product for the benefit(s) of protecting the printed pattern and/or provide a desirable finish (P0047 and Fig. 8).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Toncelli in view of Sawatsky and/or 
Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
Arnold (US 20080160254) discloses/suggests that the addition of patterns to basic decors of synthetic stones such that both the additional pattern and the basic décor are visible is desirable in the art (P0003, Fig. 12, and Fig. 18).
TOA NPL (“How Inkjet Technology has Transformed Ceramic and Porcelain Tile”, 2016, of record) discloses the benefit(s) of ink-jet printing stone-like patterns to form stone-like substrates (all pages).  
Anton (US 20100231671 – of record) discloses organic/inorganic inks as suitable materials for inkjet digital printing and for coloring stone or stone-like substrates (P0002, 0009, and 0051-0053).
Pervan (US 20140023832 - of record)  discloses water based inks and solvent based inks (P0023-P0024, P0045, P0134) as suitable inks for printing patterns on tiles (P0002-P0004, P0039-P0042).
	Yamamoto (US 20160229177 – of record)  discloses polishing prior to printing to improve surface roughness and printing quality (P0079).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743